    Case 18-27636        Doc 17     Filed 10/07/18 Entered 10/08/18 00:28:16                      Desc Imaged
                                    Certificate of Notice Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TENNESSEE
       In re                                                Case No. 18−27636 dsk
                                                            Chapter 13


                                                            Adv. Proc. No.
       Kody Demetrius Tate




       Debtor(s).

                    NOTICE OF HEARING COMBINED WITH RELATED INFORMATION
                            RE FORM, MANNER AND SERVING OF NOTICE



15 − Objection to Confirmation of Plan Filed by Creditor Hope Federal Credit Union. (Clifford, Michael) on
October 3, 2018.


 NOTICE IS HEREBY GIVEN THAT:

   1. The hearing to consider the above
shall be held on November 27, 2018 at 09:00 AM in the United States Bankruptcy Court, 200 Jefferson Ave,
Room 600, Memphis, TN 38103

    At the time of the hearing, it may be continued or adjourned from time to time by oral announcement of the
continued or adjourned date and time, without further written notice.

   2. A copy of this Notice of Hearing has been served electronically by the Bankruptcy Noticing Center to
the following entities:

   All Parties on Servicing List
    Service upon any party other than those who received electronic service as noted above shall be the
responsibility of the moving party within seven (7) days of receipt of this order pursuant to FED. R. BANKR.
P. 2002, 9007,9013, or 9014, and in the manner provided for service of a summons and complaint by FED. R.
BANKR. P. 7004. The moving party herein (or attorney for moving party) within three (3) days after service
shall file a certificate of service with the Bankruptcy Court Clerk, certifying notice of this order, motion,
application, or Notice of Proposed Internet pursuant to FED. R. BANKR. P. 6004(a) and 6007(a).

                                                                   Kathleen A Ford
                                                                   CLERK OF COURT
                                                                   BY: Tonya Lepone
                                                                   _______________________________________

                                                                   Date: October 5, 2018
                                                                           [ntchrgcomb2lf005]Order/Notice combined Rel 11−03
          Case 18-27636            Doc 17       Filed 10/07/18 Entered 10/08/18 00:28:16                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Western District of Tennessee
In re:                                                                                                     Case No. 18-27636-dsk
Kody Demetrius Tate                                                                                        Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0651-2                  User: tonya                        Page 1 of 1                          Date Rcvd: Oct 05, 2018
                                      Form ID: ntchrgc2                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 07, 2018.
db             +Kody Demetrius Tate,   5101 Gold Stream Lane,   Memphis, TN 38125-3476

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 07, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 5, 2018 at the address(es) listed below:
              Angela Boyd Mathews   on behalf of Creditor   Hope Federal Credit Union WDECF@wilson-assoc.com,
               WDECF@ecf.courtdrive.com
              Brian Lynn    on behalf of Debtor Kody Demetrius Tate blynn@lynnfirmpllc.com
              George W. Stevenson Chapter 13   ch13gws@gmail.com
              Michael G. Clifford   on behalf of Creditor   Hope Federal Credit Union mclifford@wilson-assoc.com
              U.S. Trustee   ustpregion08.me.ecf@usdoj.gov
                                                                                            TOTAL: 5
